FILED
                           NOT FOR PUBLICATION
                                                                           APR 11 2016
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

DOROTHY DURBIN,                                  No. 14-56450

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00052-BEN-
                                                 MDD
 v.

HARTFORD LIFE INSURANCE                          MEMORANDUM*
COMPANY,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                             Submitted April 7, 2016**
                               Pasadena, California

Before: TASHIMA, SILVERMAN, and GRABER, Circuit Judges.

      Plaintiff Dorothy Durbin appeals the district court’s grant of summary

judgment in favor of Defendant Hartford Life Insurance Company ("Hartford").




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
On de novo review, Baccei v. United States, 632 F.3d 1140, 1144 (9th Cir. 2011),

we affirm.

      1. Even if Plaintiff’s financial abuse claim were not time-barred, an issue

that we need not decide, there is no evidence that Hartford "retain[ed]" Plaintiff’s

property. See Cal. Welf. & Inst. Code § 15610.30(a)(1) ("‘Financial abuse’ of an

elder . . . occurs when a person or entity . . . retains real or personal property of an

elder . . . for a wrongful use . . . ."). Pacific Standard Life Insurance Company and

Hartford issued the loans in 1990, 1992, and 1997. Although those acts may have

violated the contract, in none of these instances did Hartford (or its predecessor)

keep the funds.

      2. Plaintiff cannot show that Hartford, in 2011, had a legal duty to repay the

loans and, therefore, that it retained property for a "wrongful use." Id. Not every

financial taking or withholding constitutes financial abuse of an elder, especially

when the elder has no legal right to the property. See Stebley v. Litton Loan

Servicing, LLP, 134 Cal. Rptr. 3d 604, 608 (Ct. App. 2011) (noting that it is not

"wrongful use" for "a commercial lender to . . . take collateral, or to foreclose on

collateral when a debt is not paid" (internal quotation marks omitted)).

      AFFIRMED.




                                            2